Judgment, Supreme Court, Bronx County, entered June 16, 1972, directing respondents-appellants to reprint sections of the ballot in the 82nd Assembly District to be inserted in the machines, and directing the drawing by lots of the position of candidates for the office of Member of Assembly on said ballot, unanimously affirmed on the facts before us and in light of the representations made in open court by the Commissioner of the Board of Elections, without costs and without disbursements. We do no more than determine the instant case in view of the evidence as presented before us. Concur ■— Stevens, P. J., MeGivern, Markewich, Kupferman and Capozzoli, JJ.